 1
 2
 3
 4
 5
 6
 7
 8                          IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     SEAN ALLEN, JENNIFER BICE,                            Case No. 2:18-cv-02230
12   STANLEY GRAHAM, BRADLEY
     TAYLOR, and JUANITA WIGGINS, on                       ORDER LIFTING STAY
13   behalf of themselves and all others similarly
     situated,
14
                                         Plaintiffs,
15
                   v.
16

17   SANTA CLARA COUNTY
     CORRECTIONAL PEACE OFFICERS
18   ASSOCIATION; MARK GREGERSEN,
     ERIC BANKS, PRISCILLA WINSLOW,
19   ERICH SHINERS, and ARTHUR A.
     KRANTZ, in their official capacities as
20   chair and members of the California Public
     Employment Relations Board,
21
                                       Defendants.
22
23
24
25
26
27
28
                                                       1
                                                                           Order Lifting Stay (2:18-cv-02230)
 1         Pursuant to the Joint Status Report filed on March 4, 2019 (ECF No. 24), and for good
 2   cause shown, the Court orders as follows:
 3         The Order staying proceedings in this matter, entered on January 3, 2019 (ECF No. 20), is
 4   hereby lifted. By March 19, 2019, counsel for Plaintiffs shall file a First Amended Complaint, or
 5   notify the Court and parties that they intend to proceed with litigation on the current Complaint
 6   (ECF No. 1). Responsive pleadings to the current Complaint or First Amended Complaint shall
 7   be filed by April 9, 2019.
 8         All further deadlines, including, but not limited to: (1) completion of the parties’ meet and
 9   confer requirements under Rule 26(f) of the Federal Rules of Civil Procedure (FRCP); and
10   (2) completion of the initial disclosures as required under FRCP Rule 26(a)(1)(C)—are stayed
11   until further order of the Court.
12         IT IS SO ORDERED.
13   Dated: March 13, 2019
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                      2
                                                                           Order Lifting Stay (2:18-cv-02230)
